DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Allowable Subject Matter
Claims 1-50 are allowed.
The following is an examiner’s statement of reasons for allowance: the prior art fails to disclose or render obvious certain limitations of the present invention. 
Specifically, the prior art fails to disclose 
A system for protecting an aircraft against a threat, the system comprising: 
(A) A dual frequency Radio Frequency (RF) module, comprising: 
(A1) a dual-band RF transmitter and a dual-band RF receiver, to transmit and receive high-band RF signals and low-band RF signals; and 
(A2) a threat confirmation and tracking module, to confirm and track a possible incoming threat based on processing of high-band RF signals and low-band RF signals received by the dual-band RF receiver; 
(B) a dual frequency band antenna, to transmit and receive the high-band RF signals and the low-band RF signals; 
(C) a directed high-power laser transmitter, to activate a directed high-power laser beam as countermeasure towards a precise angular position of a confirmed threat.
The closest prior art is found to be from present Applicant, Factor (US 2014/0209678) which teaches a system for protecting aircraft against a threat comprising 
“[0014] In some demonstrative embodiments of the present invention, a system for protecting an aircraft against incoming threats, comprises: (a) a dual-band Radio Frequency (RF) track-and-confirm module comprising: a dual-band RF receiver to receive high-band RF signals and low-band RF signals; a threat confirmation module to confirm a possible incoming threat based on processing of RF signals received at the dual-band RF receiver; a threat parameters calculator to calculate a fine angular position and a precise angular position of a confirmed incoming threat, based on processing of RF signals received at low-band RF for fine angular position and at high-band RF for precise angular position; (b) a countermeasure directed Laser module to activate a directed Laser countermeasure towards said precise angular position of said confirmed incoming threat.”
Of note is that prior art discloses only passive low-RF reception for target detection as opposed to present invention in which the dual band transmitter is transmitting at both high and low RF.  While Examiner ac knowledges that dual frequency transmission is not novel by itself, in the context of the overall invention, and in view of the relevant cited prior art, it is not believed that this would be an obvious modification of the Factor reference.  

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
This statement is not intended to necessarily state all the reasons for allowance or all the details why the claims are allowed and has not been written to specifically or impliedly state that all the reasons for allowance are set forth (MPEP 1302.14).

	

	
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PETER M BYTHROW whose telephone number is (571)270-1468.  The examiner can normally be reached on Monday-Friday 830am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Vladimir Magloire can be reached on 571-270-5144.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/PETER M BYTHROW/Primary Examiner, Art Unit 3648